Citation Nr: 1514964	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  06-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).  



REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2010, May 2012 and August 2013, the Board remanded the Veteran's claim for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

Diabetes mellitus, type 2, did not manifest during the Veteran's service or to a compensable degree within one year after active duty, and the current diabetes mellitus, type 2, is not causally or etiologically related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2 are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107(b) (West 2002 & 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2004 and March 2006.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case dated in June 2006, and the supplemental statements of the case, dated in June 2006, February 2008, June 2011, June 2013, and April 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, records from Darnell Army Community Hospital, and afforded the Veteran a VA examination in October 2010 with an addendums dated in December 2010 and June 2013, and a VA examination in February 2014, and a hearing before the undersigned in January 2009.  

The reports of the October 2010 VA examination (with the December 2010 and June 2013 addendums) and February 2014 VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability, and offered opinions whether the diabetes disability is related to service.  Collectively, the examiners also explained the reasoning for the opinions.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2009, the Veterans Law Judge indicated that the hearing would focus on the issue of entitlement to service connection for diabetes.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative asked questions to ascertain the onset, etiology, and symptoms of diabetes.  The representative also made arguments concerning evidence of record that established the Veteran's diabetes had its onset in service.  The Veterans Law Judge asked whether any service doctor told the Veteran he had diabetes.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for diabetes mellitus, type II.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board notes that the Veteran identified and authorized VA to obtain the records of a private caregiver, P. Yarbrough, Family Nurse Practitioner, at the Cove Clinic in 1997.  VA requested the records in September 2010, but to date, there has been no response.  The Board notes, however, that the records from the Social Security Administration contain a report from P. Yarbrough.  Therefore, the Board finds VA met its duty to assist the Veteran to obtain the records of Nurse Practioner Yarbrough.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus, type II is listed as a disease under § 3.309 as a chronic disease.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Effect of Veteran's Lay Testimony

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Here, however, while the Veteran is competent to describe symptoms during and since service, he is not a doctor competent to diagnosis his condition in service or at any time thereafter.  When there is evidence of continuity of symptomatology, it does not necessarily follow that there is a relationship between a current diagnosis of diabetes and the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of diabetes, unless the diagnosis is a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Diabetes is not a condition under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377   (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of diabetes cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, the diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and critically here, laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has diabetes, the meaning of any laboratory tests as a diagnosis, and the relationship of diabetes to service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of diabetes.  It is essentially no more than the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.
To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of symptoms of diabetes.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  

Facts

The Veteran's service treatment records indicate that at all times the Veteran underwent a urinalysis in service, the results were negative, that is, glucose or sugar were not noted in the urine.  Both normal and abnormal blood glucose readings were obtained in service.  In July 1978, his blood glucose reading was 112 mg/dL.  In December, 1987, the reading was 87 mg/dL.  The service treatment records also contain an undated test with a glucose reading of 87 mg/dL. 

In a December 1987 questionnaire and in an October 1992 health risk appraisal health profile, the Veteran denied a personal history of diabetes mellitus.  The Veteran did not report a history of sugar or albumin in his urine and also denied any urinary problems on his Southwest Asia demobilization/redeployment medical evaluation completed in June 1991.  

The Veteran had a reading of 96 mg/dL in June 1995, which was a fasting glucose test.  

Approximately six months later, at his separation examination in December 1995, the urinalysis was negative for glucose or ketones.  The Veteran, however, had a reading of 118 mg/dL, with notation that the normal range was from 70 to 110 milligrams.  He described his health as fair and denied any history of sugar or albumin in his urine or frequent urination.  The separation examination did not contain a diagnosis of diabetes or comment on the blood sugar result.

The first blood sugar test after service, in November 1997, demonstrated that the Veteran's glucose level tested at 105 mg/dL.  It was not marked as high

In September 1998, the glucose level was 123 mg/dL.  This value was marked as high, but a contemporaneous VA medical provider note stated the Veteran's blood chemistry was within normal limits and the urinalysis was negative.  

In December 1998, the Veteran's glucose level was noted to be 105 mg/dL. 

In June 1999, the Veteran had a blood glucose reading of 114 mg/dL.  The diagnosis was mild carbohydrate intolerance, and hyperlipidemia.  

It appears the Veteran applied for benefits from the Social Security Administration in or around September 1999 and in his application, was asked what medications he used and why.  In his response, he did not list any medications that were for diabetes.  In an undated letter from Nurse Practioner Yarbrough, the Veteran was noted to have degenerative joint disease, PTSD, situational depression, and mild dementia.  The report did not mention diabetes.

The Veteran was granted social security benefits in February 2001.  There was no mention of diabetes in the Veteran's application, evaluations for the Social Security Administration, or the award of benefits.  The Veteran was awarded social security benefits for degenerative joint disease and a mental health disorder.  

A May 2000 blood glucose test was 141 mg/dL.

In February 2001, his blood glucose was 140 mg/dL.  At that time, a VA physician diagnosed diabetes and started treatment such as oral medication, diabetes eduction, and issuing a glucose meter to the Veteran so he could monitor his blood sugar levels.  

In November 2010, VA received records from Darnell Army Community Hospital (Darnell), where the Veteran initially received treatment after separation.  The first notation of diabetes in the records from Darnell occurred in April 2003 where the Veteran was noted to already be diabetic and followed by VA for the condition.  The Veteran, however, stated he was a borderline diabetic.  
The Veteran testified that there were in-service elevations of his blood sugar levels and that he was advised by attending medical personnel toward the end of his lengthy period of service that he appeared to be borderline diabetic.  He was never told he had diabetes.  He recalled first being diagnosed with diabetes in 1997 by P. Yarborough, Family Nurse Practitioner, who he identified as a private caregiver, but he also further testified that he was initially diagnosed as having diabetes mellitus in 1997, when he was treated at Darnell Army Medical Center, Fort Hood, Texas.  He continued treatment of his diabetes at the VA Medical Center in Temple, Texas and VA first told him he was diabetic in 2001 when he entered the VA health system.  At first, he was treated with diet, but he has subsequently been placed in oral medication.  

In a VA examination in October 2010 the Veteran reported the onset of diabetes symptoms in his last year of service in 1996.  He had blood sugar readings which were in the "140 ish" range.  Again, within a year after separation, the Veteran reported he had fasting blood sugar readings in the 140 ish range.  He reportedly was told that he had borderline diabetes.  After service in 1997 or 1998, he was not sure exactly, he began hypoglycemic medications.  The examiner noted that the Veteran was currently being treated for diabetes with oral medications.  

Subsequently in a December 2010 addendum, the examiner reviewed the claims file.  The examiner noted no evidence of diabetes or elevated sugar annotated during service.  The examiner opined that it is less likely as not that the Veteran's diabetes mellitus originated in service or is otherwise attributed to the Veteran's period of military service.  The examiner also concluded that it is less likely as not that the Veteran's diabetes mellitus was manifested to a degree of 10 percent or more within the one year period immediately following his service separation in April 1996.  The examiner noted no evidence of diabetes mellitus or elevated blood sugars documented during the Veteran's active duty time.

In an addendum dated in June 2013, the VA examiner clarified the opinion that the Veteran's diabetes mellitus is unrelated to service.  The examiner explained that the criteria from the American Diabetes Association for a diagnosis of diabetes mellitus are: 1). a fasting plasma glucose reading at or above 126 mg/dL; 2). a hemoglobin A1C greater or equal to 6.5 percent; 3). a two-hour value in a glucose tolerance test at or above 200 mg/dL; and 4). a random or casual plasma glucose concentration equal to 200 mg/dL in the presence of classic diabetic symptoms (thirst, polyuria, hunger, diaphoresis, weight loss).  He noted that the December 1995 glucose reading of 118 mg was obtained at 1:09 pm (most likely not fasting), was well below the criteria for a diabetes mellitus diagnosis from a fasting sample, and still below the diagnostic criteria for a random glucose sample.  Urinalysis at the same time was negative and glucose will be present in the urine when glucose levels are also elevated in the bloodstream.  

Post service, the Veteran had glucose readings in the 1997 to 1999 period ranging from 105 in November 1997 to 123 in September 1998.  The examiner stated that none of these readings meet the criteria for diagnosing diabetes mellitus.  The first laboratory test result meeting the criteria based upon the examiner's review is a laboratory test in May 2000 with a reading of 141 mg/dL, most likely fasting.  The diagnosis of diabetes mellitus was noted to occur in February 2001, almost five years after leaving the military.  The examiner again concluded that the Veteran's diabetes mellitus is not casually or etiologically related to service.   

The Veteran underwent a second VA examination in February 2014.  The Veteran reported that when he returned from deployment in 1994, he remembers a high blood sugar reading and was told he was borderline diabetic and told to watch his diet.  At the separation examination, he was again told his blood sugar was a bit high.  In 1996, his primary caregiver told him to watch his weight and continued to monitor him.  He eventually started medication around 2000.  The Veteran's father was diagnosed with diabetes when he was in his 60s.  His sister was diagnosed with diabetes when she was 40 years old.  

The examiner stated there is no evidence that the Veteran had diabetes during his service but he was at risk for diabetes.  He had a strong family history of diabetes.  While glucose at the examination was 118, it may not have been fasting as it was drawn at 13:09 (1:09 pm).  His body mass index (BMI) was 29.6 and he may have also had elevated triglycerides.  At the MEB physical 6 months earlier, the Veteran had glucose of 96, which was normal.  He also had elevated triglycerides.  The VA examiner determined that the Veteran would have most likely developed diabetes even if he was not in service because of his genes and BMI.  

Analysis

The Board notes that there is no dispute the Veteran currently has diabetes mellitus, Type II (diabetes).  However, to establish service connection for diabetes the Veteran must affirmatively show, by competent medical evidence a nexus between such disease and service.

As there is no evidence of diagnosis or treatment for diabetes in service, service connection may not be granted under 38 C.F.R. § 3.303(a).  The question still remains whether the Veteran's diabetes is due to service.  Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).

The Veteran argues he had symptoms of diabetes at separation in that his blood glucose level was 118 mg/dL.  Although not explicitly stated, the Veteran appears to be claiming that for purposes of determining whether his disorder is service related, his high blood sugar readings in service equates to diabetes, i.e., high blood sugar readings, at any level above normal, is diabetes.  A blood glucose level of 118 mg/dL is a laboratory finding, like other laboratory findings such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) and not a chronic disability for which VA disability benefits may be awarded.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board does not found the elevated laboratory finding as probative, particularly as the Veteran's diagnosis of diabetes did not occur until 2001 and there is no credible indication before then of diabetes.  The record is entirely silent for any diagnosis of diabetes and none of his treating physicians has related any laboratory finding or made an assessment of pre-2001 glucose results to diabetes, nor is there any medical evidence in the record establishing that a lab test result of 118 mg/dL is a precursor or an early form of diabetes, e.g., borderline diabetes.

To the extent that the Veteran is offering his own opinion as to the medical significance of the 118 mg/dL glucose reading in that he believes it establishes diabetes or relationship of the current diabetes to service, the Board has disregarded the Veteran's opinions in its analysis.  As noted, the Veteran, as a lay person, is not competent to offer an opinion as to the medical or clinical significance to the 118 mg/dL test result.  In this regard, the Board understands the Veteran as not asserting he has had symptoms such as excessive thirst or urination starting in service and continuing after service until he started receiving treatment for diabetes.  

Instead, the Veteran has asserted he was told his blood sugar levels were too high and he was at least borderline diabetic at separation and diagnosed as diabetic within a year of separation.  The Veteran, as a lay person, is competent not only to identify a simple medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board, however, does not find the Veteran's statements regarding when he was diagnosed with diabetes to be credible.  The file contains extensive Darnell Army Community Hospital treatment records and VAMC treatment records which reveal treatment for diabetes at the earliest in February 2001.  None of the treatment records reveal any medical opinion which relates diabetes to the Veteran's period of active service.  Further, he told the VA examiner in October 2010 that his blood sugar results at the end of service and within a year after separation were both in the 140-ish range.  This statement is inaccurate as the glucose levels in service was at worst, 118, and as the June 2013 VA examiner pointed out, probably not the result of a fasting blood sugar test.  He also reported being diagnosed as diabetic as early as 1997 by as a private practioner, but the Veteran has not submitted those records.  

Had the VA examiner relied upon the Veteran's statements, instead of the actual contemporaneous results, the Board would have been entitled to reject the opinion as having an inaccurate factual basis.   Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Instead, as noted below, the Board has assigned a high probative value to the VA examiners' opinion because it is based upon an accurate review of the evidence.  

The service treatment records and treatment records after service do no establish a diagnosis for diabetes until February 2001.  Laboratory results did not meet the American Diabetes Association for the diagnosis of diabetes until February 2001 when the blood sugar level was 140 mg/dL.  Before that time, glucose levels were below the criteria that establishes diabetes.  The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).   

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that he was diagnosed diabetic or even a borderline diabetic in service or shortly thereafter.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, laboratory test results, or diagnoses for about five years following separation.  

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of diabetes, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred after service when diagnosed in February 2001.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service or that he was told he was diabetic at the latest by 1997.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The only competent medical evidence is the opinion of the VA examiner in October 2010 with the addendums in December 2010 and June 2013 and the VA examiner in February 2014.  The VA examiners are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

The Board recognizes that it remanded the Veteran's claim several times because the opinions were inadequately explained.  The Board finds, however, that collectively the unfavorable medical opinions of the VA examiners provide sufficient explanation for the negative opinions that are well reasoned, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiners clearly found there was no evidence that the Veteran was diabetic in service or with the first year after separation.  The examiner in June 2013 noted, for instance, what laboratory results were obtained in service and how even the abnormal results in service did not meet the criteria for a diagnosis of diabetes.  This analysis continued with review of the post-service laboratory results and whether and when they also meet the criteria for a diagnosis.  The February 2014 examiner determined that the likely etiology was not service, but the Veteran's genetic predisposition and his BMI and he would have developed it regardless of service.  The examiners also took into account all of the medical evidence of record.  They also set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Being based on a complete review of the record, the opinions also take into account the Veteran's own assertions, but the examiners have determined the Veteran's assertions do not establish a relationship to service and his history is not accurate.  The Board therefore finds that the opinions of the VA examiners as persuasive evidence against the claim for service connection for diabetes.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in their opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of the current disability of diabetes or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the current diabetes mellitus, type II and service, including the glucose results.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


